Order entered July 31, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-01386-CV

              HARRY DAVIS D/B/A FIRST HOME CONSULTING, Appellant

                                                    V.

   CITIBANK, N.A., AS TRUSTEE FOR WAMU SERIES 2007-HE2 TRUST, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-12737

                                              ORDER
       We GRANT appellant’s July 24, 2013 motion for an extension of time to file a second

amended brief. We ORDER the second amended brief tendered to this Court by appellant on

July 19, 2013 filed as of the date of this order.

       Appellee’s brief is due thirty days from the date of this order.

                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE